Citation Nr: 1634394	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from June 1999 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for tinnitus is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran maintains that he had exposure to in-service acoustic trauma as a cannon crewman in service.  He reported spending over 200 days a year in live fire.  See March 2009 statement; June 2016 BVA hearing testimony.  He denied any post-service occupational or recreational noise exposure.  The Veteran has stated that he first experienced ringing in his ears during service, after working on Howitzers in 2000, which has persisted to this day.  See November 2011 VA examination report.  

The Veteran's service personnel records confirm his primary military specialty of field artillery cannon crewman for nearly four years.  Exposure to acoustic trauma is conceded as being consistent with the places, types, and circumstances of service.  38 U.S.C.A. § 1154.  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the consistent statements from the Veteran, the Board finds the Veteran's assertions of tinnitus beginning during active service, and since that time, to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that a November 2011 VA examiner opined that, based on the absence of complaints of tinnitus in service, tinnitus was not related to his military service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus - the examiner did not consider these lay statements and thus the opinion lacks probative value.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the claim of entitlement to service connection for a bilateral knee disorder, the Veteran maintains that he has had such disability since service, as a result of lifting heavy artillery rounds.  See March 2009 statement; June BVA 2016 hearing testimony.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The AOJ did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, VA treatment records diagnosed bilateral patellofemoral pain syndrome.  The Veteran has provided competent evidence of heavy duties due to his military occupational specialty and has provided competent evidence of knee symptoms for many years.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any bilateral knee disorder.  The claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) than each diagnosed knee disorder had its onset in, or is otherwise related to. active duty service.  In providing this opinion, the examiner must address the following:  1) the lay statements from the Veteran as to his reports of heavy lifting in service and experiencing knee pain since service; 2) the Veteran's service treatment records; and 3) the VA and private medical records.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


